DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered. 

Response to amendment
3.	This is a Non-Final Office action in response to applicant’s remarks/arguments filed on 05/25/2022. 
4.	Status of the claims:
	•	Claims 15, 18, and 27 have been amended.
•	Claims 15-18, 20-23, and 26-27 are currently pending and have been examined.

Response to remarks/arguments
5.	Applicant’s remarks/arguments filed on 05/25/2022 with respect to amended claims 15 and 27 have been fully considered but are moot in view of the new ground(s) of rejection.
6.    	In response to applicant’s remarks/arguments filed on 05/25/2022 regarding amended claims 15 and 27, the Examiner acknowledges that Charbit does not disclose the newly recited features as argued by Applicant. However, the system of UEMURA et al. (US 2017/0285105 A1) is cited in a new of ground(s) of rejection.
Please see the rejection below.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 15-16, 18, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over UEMURA et al. (US 2017/0285105 A1) in view of Marinier et al. (US 2016/0183276 A1).

	Regarding claim 15, UEMURA discloses a method of receiving a sidelink signal by a user equipment (UE) in a wireless communication system, comprising:
receiving resource allocation information for a PSSCH (Physical sidelink shared channel) via a PSCCH (Physical sidelink control channel) (UEMURA, para. 55-58: which recite scheduling assignments (SA) sent on physical sidelink control channel (PSCCH) allocates resources to the Physical sidelink shared channel (PSSCH). NB: these are supported by paragraphs 49-52 of as-filed specification of 15/512,098); and
receiving the PSSCH based on the resource allocation information (UEMURA, para. 55-58: Physical sidelink shared channel (PSSCH) is received based on the resource allocation information).
UEMURA does not appear to explicitly disclose wherein a NDI (New Data Indicator) and a RV (redundancy version) related to decoding of the PSSCH are received via the PSSCH based on the resource allocation information.
In a similar field of endeavor, Marinier discloses wherein a NDI (New Data Indicator) and a RV (redundancy version) related to decoding of the PSSCH are received via the PSSCH based on the resource allocation information (Marinier, para. 127: the WTRU may attempt to decode coded bits of the one or more transport blocks using all or some of the values obtained for the coding information (e.g., a redundancy version (RV), a new data indicator (NDI), a resource block allocation). Moreover, section 322 of Marinier further discloses the WTRU may receive a configuration message from another device via D2D communication (e.g. sidelink) using D2D PUSCH which is a physical sidelink shared channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of UEMURA with the teaching of Marinier to include the above features into the system of Ko such as a new data indicator and a redundancy version related to decoding of the PSSCH are received via the PSSCH based on the resource allocation information as taught by Marinier. The motivation for doing so would have been to facilitate communications between the WTRUs and IP-enabled devices.

Regarding claim 16, UEMURA, as modified by Marinier, discloses the method of claim 1, however Marinier further discloses wherein the NDI and the RV are piggybacked into the PSSCH when the NDI or the RV included in the second control information change within a preconfigured period (Marinier, para. 127, 293: The WTRU may flush the HARQ memory and/or assume that the data being received is new data (e.g., assume that for one or more new HARQ processes the WTRU has received a new data indicator) at the beginning of the D2D scheduling period, or when it starts receiving for a new D2D scheduling period. The WTRU may be configured to determine that the SA received is not the first SA of the D2D scheduling period. In such a scenario, the WTRU may determine the TP resources (or T-RPTs) and shift the pattern according to a predetermined position in the D2D scheduling period (e.g., according to the determine D2D frame number), and attempt to decode the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of UEMURA with the teaching of Marinier to change within a preconfigured period when the NDI included in the second control information change within a preconfigured period as taught by Marinier. The motivation for doing so would have been to facilitate communications between the WTRUs and IP-enabled devices.

Regarding claim 18, UEMURA, as modified by Marinier, discloses all the subject matter of the method of claim 1, however, Marinier further discloses wherein when a first MAC PDU and a second MAC PDU are received on PSSCHs, a number of transmissions piggybacked to the first MAC PDU indicates the number of transmissions of the second MAC PDU (Marinier para. 237, 373, 330, 380: The WTRU may be configured to pick one MAC PDU among a plurality of MAC PDUs to transmit, and drop the other transmission (e.g., during the TTIs or TP at which there is an overlap), either in order of priority or alternating between packets prioritized (or dropped) in a round robin manner. The WTRU may be configured to pick transmission opportunities that overlap if the PRBs associated to the transmissions are adjacent. Moreover, section 373 discloses A MAC D2D PDU may include a MAC header, zero or more MAC Service Data Units (SDUs), zero or more MAC Control Elements (CE), zero or one MAC-I field, and/or padding. A MAC PDU header may include one or more MAC PDU subheaders).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of UEMURA with the teaching of Marinier to include a number of transmissions piggybacked to the first MAC PDU indicates the number of transmissions of the second MAC PDU as taught by Marinier. The motivation for doing so would have been to facilitate communications between the WTRUs and IP-enabled devices.

Regarding claim 20, UEMURA, as modified by Marinier, discloses the method of claim 18, however Marinier further discloses wherein the number of transmissions is obtained based on a cyclic redundancy check (CRC) of the PSSCH (Marinier, para. 121: Prior to encoding, a cyclic redundancy check (CRC) may be appended to the concatenated set of fields to increase reliability. The CRC may be masked with a bit field associated to the transmitter (e.g., a user ID or a service ID). The encoded bits may be punctured (or rate-matched) to fit the bits within a number of modulation symbols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ko with the teaching of Marinier to include into the teaching of UEMURA the features of the number of transmissions is obtained based on a cyclic redundancy check (CRC) of the PSSCH as taught by Marinier. The motivation for doing so would have been to facilitate communications between the WTRUs and IP-enabled devices.

Regarding claim 27, UEMURA discloses a user equipment (UE) receiving a sidelink signal in a wireless communication system, the UE comprising:
receiver (included in the UE as needed to receive data, see UEMURA claim 10); and a processor (included in the UE as needed to process data, see UEMURA claim 10), wherein the processor is configured to:
control the receiver to receive resource allocation information for a PSSCH (Physical sidelink shared channel) via a PSCCH (Physical sidelink control channel) (UEMURA, para. 55-58: which recite scheduling assignments (SA) sent on physical sidelink control channel (PSCCH) allocates resources to the Physical sidelink shared channel (PSSCH). NB: these are supported by paragraphs 49-52 of as-filed specification of 15/512,098),
control the receiver to receive the PSSCH based on the resource allocation information (UEMURA, para. 55-58: Physical sidelink shared channel (PSSCH) is received based on the resource allocation information).
UEMURA does not appear to explicitly disclose wherein a NDI (New Data Indicator) and a RV (redundancy version) related to decoding of the PSSCH are received via the PSSCH based on the resource allocation information.
In a similar field of endeavor, Marinier discloses wherein a NDI (New Data Indicator) and a RV (redundancy version) related to decoding of the PSSCH are received via the PSSCH based on the resource allocation information (Marinier, para. 127: the WTRU may attempt to decode coded bits of the one or more transport blocks using all or some of the values obtained for the coding information (e.g., a redundancy version (RV), a new data indicator (NDI), a resource block allocation). Moreover, section 322 of Marinier further discloses the WTRU may receive a configuration message from another device via D2D communication (e.g. sidelink) using D2D PUSCH which is a physical sidelink shared channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of UEMURA with the teaching of Marinier to include the above features into the system of UEMURA such as a new data indicator and a redundancy version related to decoding of the PSSCH are received via the PSSCH based on the resource allocation information as taught by Marinier. The motivation for doing so would have been to facilitate communications between the WTRUs and IP-enabled devices.

12.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over UEMURA et al. (US 2017/0285105 A1) in view of Marinier et al. (US 20160183276 A1) and further in view of Wei (US 20160323923 A1).

Regarding claim 17, UEMURA, as modified by Marinier, discloses all the subject matter of the method of claim 1 with the exception wherein the NDI and the RV are coded separately from data bits included in the data channel PSSCH.
In a similar field of endeavor, Wei discloses wherein the NDI and the RV are coded separately from data bits included in the data channel PSSCH (Wei, para. 46: Control information and data information may be transmitted separately or in a merged way in a case that the D2D communication is performed between the UE 200 and the UE 300. Further, para 48: The transmitting unit 212 is controlled by the control unit 211, and may be for transmitting control information to another UE via an uplink channel. Here, the control information may include at least one of data transmission format information and power control information. Furthermore, para 49: For example, the data transmission format information may include … new data indication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of UEMURA, as modified by Marinier, with the teaching of Wei to include the following features such as the NDI and the RV are coded separately from data bits included in the data channel PSSCH as taught by Wei. The motivation for doing so would have been to raise efficiency of communication between D2D devices by designing reasonable control signaling, thereby improving data transmission performance.

13.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over UEMURA et al. (US 2017/0285105 A1) in view of Marinier et al. (US 20160183276 A1) and further in view of Chen et al. (US 20160128082 A1).

Regarding claim 21, UEMURA, as modified by Marinier, discloses all the subject matter of the method of claim 18 with exception wherein the number of transmissions is a multiple of 4.
In a similar field of endeavor, Chen discloses wherein the number of transmissions is a multiple of 4 (Chen, para. 113: Each HARQ process shall maintain a state variable CURRENTTXNB, which indicates the number of transmissions that have taken place for the MAC PDU currently in the buffer, and a state variable HARQ FEEDBACK, which indicates the HARQ feedback for the MAC PDU currently in the buffer. When the HARQ process is established, CURRENT TX NB shall be initialized to 0. The sequence of redundancy versions is 0, 2, 3,1. The variable CURRENT_IRV is an index into the sequence of redundancy versions. This variable is up-dated modulo 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of UEMURA, as modified by Marinier, with the teaching of Chen to include the following features such as the number of transmissions is a multiple of 4 as taught by Chen. The motivation for doing so would have been to provide a method for handling multiple D2D grants for multiple sidelinks in decreasing order of priority.

14.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over UEMURA et al. (US 2017/0285105 A1) in view of Marinier et al. (US 20160183276 A1) and further in view of Park et al. (US 20120057560 A1).

Regarding claim 22, UEMURA, as modified by Marinier, discloses all the subject matter of the method of claim 1 with the exception further comprising: determining whether to perform joint decoding of a first MAC PDU and a second MAC PDU based on the reception of the first MAC PDU and the second MAC PDU on the PSSCH.
In a similar field of endeavor, Park discloses determining whether to perform joint decoding of a first MAC PDU and a second MAC PDU based on the reception of the first MAC PDU and the second MAC PDU on the PSSCH (Park, para. 73-75,146: having received at least first and second MAC PDUs, the UE performs decoding by combining the plurality of MAC PDUs transmitted by the plurality of HARQ entities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of UEMURA, as modified by Marinier, with the teaching of Park by using the above features such as performing joint decoding of a first MAC PDU and a second MAC PDU based on the reception of the first MAC PDU and the second MAC PDU on the PSSCH as taught by Park. The motivation for doing so would have been to increase the probability of successful data transmission and reception in a cell edge and especially increase the probability of important data transmission.

Allowable Subject Matter
15.	Claims 23, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The present invention distinguishes over the prior arts of record in that the closest prior arts of record, the Examiner found neither prior art cited in its entirely, nor based on the prior art of record, found any motivation to combine any of said prior art references which anticipates, teaches, discloses or suggests the subject matter of claim 23.
The primary reference UEMURA et al. discloses the SA may be transmitted with use of a physical channel called a PSCCH (Physical sidelink control channel). Moreover, the transmission data related to D2D may be transmitted with use of a physical channel called a PSSCH (Physical sidelink shared CHannel) in a case of communication, or may be transmitted with use of a physical channel called a PSDCH (Physical sidelink discovery CHannel) in a case of discovery. (para. 53-59).                           
However, UEMURA et al. in combination with other prior arts of record such as Marinier, and Park, taken alone or in any combination, fails to anticipate, teach, suggest, or disclose the limitations “wherein determining whether to perform decoding by combining the first MAC PDU and the second MAC PDU is determined based on a number of transmissions and the NDI piggybacked to each of the first and second MAC PDUs”.
                                                                                                                                                                                          Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-- Novlan et al. (US 20150092710 A1) discloses a method that involves scheduling a resource for a device-to-device (D2D) transmission control channel (DCCH) carrying a D2D control information (D2DCI) message. The DCCH on the DCCH resource is transmitted to other user equipment (UE) by a UE.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466